Title: John Paradise’s Power of Attorney to Nathaniel Burwell, 8 August 1788
From: Jefferson, Thomas,Paradise, John
To: 


Know all men by these presents that I John Paradise of James city county in the Commonwealth of Virginia, but now at Paris in the kingdom of France, do by these presents constitute and appoint Nathaniel Burwell esquire of Carter’s grove in the same county and commonwealth my lawful attorney for all my property in the said commonwealth, real and personal, in possession and in action, giving to him full power for me, and in my behalf, to superintend and direct the management of my said property, to sell or otherwise dispose of all parts thereof which I could myself sell or dispose of, to receive and apply as shall be hereinafter directed the proceeds of such sales, to purchase and take conveiances for me of property of all kinds, to prosecute and defend all actions and suits in which I may be concerned in my own or in any other right, to employ such persons for the transaction of my business as he may think proper, to settle with them, and all others, all matters of account now existing, or which may hereafter exist between them and me giving to whatsoever he shall do in the premises the same force and validity as if done by myself. And I do further declare that the true
 intent of these presents is that the said Nathaniel Burwell shall out of the profits and proceeds of the said estates in possession and action pay to Edward Bancroft and William Anderson in the city of London and kingdom of England, or to such other person or persons as I shall appoint by letter or other writing signed by myself the sum of two hundred and forty pounds sterling money of Great Britain annually in quarterly paiments of sixty pounds sterling each to be made in the said city of London on the first days of January, April, July and October in every year ensuing the present year, which said sum being for the subsistence of my wife and myself is to be paid in preference to all other demands whatsoever: and that he shall pay all other the profits and proceeds of my said estates in possession and in action, as they shall come to his hands for the discharge of my debts contracted before the day of my departure from England in the last year together with lawful interest, taking therein such arrangements with my said creditors as to him and them shall seem reasonable, and the surplus after the said debts shall be satisfied to pay or apply as I shall direct from time to time: these presents to remain in full force during the whole time of my absence from the said commonwealth of Virginia, unless sooner revoked by deed indented, executed by myself, attested and authenticated according to the forms prescribed by the laws of the said commonwealth of Virginia for deeds executed in foreign countries. In Witness whereof I have hereunto subscribed my name and affixed my seal at Paris aforesaid this eighth day of August in the year one thousand seven hundred and eighty eight.


Signed, sealed, and
}John Paradise


delivered in presence of




Th: Jefferson W: Short Philip Mazzei

